In an action to recover no-fault benefits, the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Parga, J.), dated November 12, 2003, as granted the plaintiffs motion for summary judgment and denied the defendant’s cross motion for summary judgment.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff met its initial burden of demonstrating its entitlement to summary judgment by establishing that the defendant did not deny or pay the two claims in question within 30 days (see Insurance Law § 5106 [a]; Central Gen. Hosp. v Chubb Group of Ins. Cos., 90 NY2d 195 [1997]; Bonetti v Integon Natl. Ins. Co., 269 AD2d 413, 414 [2000]). The defendant thereafter failed to submit sufficient evidence in admissible form to raise a triable issue of fact regarding whether the medical treatment alleged in the first cause of action was not causally related to an insured accident and whether the underlying contract of insurance alleged in the third cause of action had been cancelled. Therefore, the plaintiffs motion for summary judgment was properly granted.
In light of our determination, the defendant’s remaining contentions are academic. Smith, J.P., S. Miller, Crane and Rivera, JJ., concur.